Citation Nr: 1129803	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service with the New Mexico Army National Guard from October 1954 to April 1956, to include a period of active duty for training (ACDUTRA) from August 14 to August 28, 1955.  Since the Board awarded service connection for left-ear hearing loss in its December 2010 decision, which was based upon the Veteran's period of ACDUTRA, the two-week period of time in August 1955 is now considered active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This matter was most recently before the Board in December 2010, at which time the Board granted service connection for left ear hearing loss disability and remanded the claim of entitlement to service connection for right ear hearing loss disability, so that additional development could be undertaken.

The issue of the Veteran's entitlement to service connection for tinnitus has been previously raised by the record and noted by the Board in one or more prior remands, but such issue has not to date been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.


FINDING OF FACT

A right ear hearing loss disability did not manifest during a two-week period of active service in August 1955, and it is not related to any period of active service, active duty for training, or inactive duty for training.
.



CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in July 2005 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  Thereafter, the Veteran's claim was initially adjudicated in November 2005.

In May 2008, the Veteran was provided notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, his claim was readjudicated a number of times, most recently in a February 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Private treatment records have been submitted by the Veteran.  Furthermore, the Veteran was afforded VA examinations in November 2008 and March 2010 that addressed his hearing loss claim.  In January 2011, the examiner that conducted the March 2010 VA examination provided an addendum that addressed the Veteran's right ear.  The March 2010 VA examination was conducted by a medical professional, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale in January 2011.  As such, the examination is adequate.

Some of the Veteran's service records are associated with the clams file.  However, an October 2005 response from the National Personnel Records Center (NPRC) indicates that the Veteran's records, if they existed, were likely destroyed in a fire at the NPRC in St. Louis in 1973.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In a May 2006 written statement, the Veteran indicates that he was drafted in 1958 but was released due to hearing loss in his left ear.

In an April 2007 written statement, the Veteran indicated that he was working at Holloman Air Force Base in 1964 and was told that he had 40 percent hearing loss.

In a July 2008 letter, VA requested the Veteran's National Guard records from the adjutant general of the unit to which he had been assigned.

In a July 2008 letter, VA requested any records pertaining to the Veteran from Holloman Air Force Base.

In July 2008, VA requested that the NPRC search morning reports pertaining to the Veteran for the time period that he was in the National Guard.  The NPRC was also asked to provide any alternative sources for verifying that the Veteran was rejected by the draft board in 1958 due to hearing loss.

In an August 2008 response, the adjutant general of the Veteran's National Guard unit indicated that a request for records should instead be addressed to "NMAG-APA-RO."  In addition, VA was instructed to provide complete information regarding the Veteran's service.

In August 2008, VA requested records pertaining to the Veteran from the Department of Military Affairs in New Mexico, with attention to "NMAG-APA-RO."  A completed VA Form 21-3101 (Request for Information) was attached.

In an August 2008 response, Holloman Air Force Base indicated that it had no records pertaining to the Veteran and any such records would have been transferred to the NPRC in approximately 1967.

In August 2008, VA sent a request to the NPRC for the records pertaining to the Veteran from Holloman Air Force Base.

In September 2008, VA received National Guard records from the New Mexico Department of Military Affairs.

In an October 2008 response, the NPRC indicated that a search of 1964 clinical records from Holloman Air Force Base failed to locate the Veteran.  With regard to any alternative sources for verifying that the Veteran was rejected by the Army draft board in 1958, the NPRC indicated that morning reports were used for such searches.

In December 2009, VA requested that the NPRC provide alternative sources for the purpose of verifying that the Army draft board rejected the Veteran in 1958 due to hearing loss.  In a December 2009 response, the NPRC indicated that the record needed was fire-related.  Although there were alternate record sources that often contain information which can be used to reconstruct parts of a lost service record, the type of information requested here could not be reconstructed.

In February 2010, VA made a formal finding that the Veteran's service records, if they exist, are unavailable for review, based on efforts to obtain them having been exhausted and further attempts being futile.

In a March 2010 letter, the Veteran was informed that the NPRC was not able to provide information regarding his rejection by the Army draft board in 1958 or any morning reports for his National Guard unit from October 1954 to April 1956.

The Board finds that all avenues for potentially obtaining any service records pertinent to the Veteran have been exhausted and any further efforts would be futile.  Furthermore, the Veteran has been informed of VA's inability to obtain some of his service records.  As such, the Board finds that all duties owed to the Veteran in light of the potentially-missing service records have been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Because the Veteran had less than 90 days of active service, he is not entitled to consideration of presumptive service connection for his right ear hearing loss disability.  38 C.F.R. § 3.307(a)(1) (2010).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Because service connection for left ear hearing loss has been established as related to the Veteran's period of ACDUTRA from August 14 to August 28, 1955, this is considered active service, and the appellant is a "veteran" for this period.  Veteran status is based on the period of service for which benefits are claimed.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium).  As such, the appellant does not have veteran status for any other period of service.

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service records establish that he served with the New Mexico Army National Guard from October 1954 to April 1956, with active duty service from August 14 to August 28, 1955.

The Veteran's October 1954 enlistment examination shows that his right ear hearing was 15/15 on a whispered voice test.  He denied a history of ear trouble at that time.

A May 1966 audiogram from Holloman Air Force Hospital shows that the Veteran's pure tone thresholds on audiological evaluation were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
15

On his June 2005 claim, the Veteran indicated that his hearing loss disability began in 1956.  He asserted that his military occupational specialty was machine gun operator, and he was exposed to noise from firing weapons.  Hearing protection was not used.

A November 2005 private audiological record shows that the Veteran complained of gradual hearing loss with a history of military noise exposure.  The finding was severe sensorineural hearing loss on the right above 2000Hz.  In the right ear, pure tone thresholds, which were reflected on a graph only, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
60
70

A January 2006 private record shows that the Veteran complained of hearing loss and gave a significant history of noise exposure when he was in the artillery.  He had some experience with firearms while hunting, but claimed that he used hearing protection for the majority of the exposures since he left service.  In the right ear, pure tone thresholds, which were reflected on a graph only, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
75

The physician indicated that it appeared the Veteran had noise-induced hearing loss, significantly greater on the left than the right.  The impression was asymmetric hearing loss, probably noise induced.

In a May 2006 written statement, the Veteran indicated that he attended monthly meetings, weekend drills, parades, funerals, and other military events.  During maneuvers on Fort Bliss Army Base in Texas and White Sands Missile Range in New Mexico, he practiced heavy artillery.

In August 2007, the Veteran testified before the undersigned.  He stated that he was exposed to noise as a member of the 90-milimeter machine gun section during his training at the White Sands Missile Range and at Fort Bliss during his 1955 two-week summer camp.  He was not given hearing protection.  In 1958, he was brought before the draft board and told that he could not be enlisted because of his hearing loss.  In 1964, he took a position at Holloman Air Force Base and was told that he had 40 percent loss in his left ear.  He did not know what it was in his right ear.

In November 2008, the Veteran underwent VA examination.  His claims file was reviewed.  The examiner noted that evidence from 1954 demonstrated that he had a normal ability to understand soft-spoken speech, but no formal test data was found.  A hearing test dated in May 1966 showed normal hearing in the right ear.  A hearing test dated in January 2006 revealed high frequency hearing loss in the right ear.  The Veteran reported his service and employment history, including exposure to noise.  He stated that he first noticed hearing loss during service and was first diagnosed with left ear hearing loss in 1956.  On audiological examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
65
70

Speech recognition on the Maryland CNC Word test was 98 percent in the right ear.  The diagnosis was mild to moderately severe high frequency sensorineural hearing loss in the right ear.  The examiner indicated that there was insufficient evidence to form an opinion as to whether the Veteran had hearing loss due to service.

In a May 2009 written statement, the Veteran again complained of exposure to noise during his two-week period of active service in August 1955.

In March 2010, the Veteran underwent VA examination.  He reported noise exposure as a machine gun operator, which necessarily affected his left ear more than the right, due to the position and exposure of that ear.  Following examination, the diagnosis was normal to severe sensorineural hearing loss in the right ear.  The examiner did not provide an opinion with regard to the Veteran's right ear.

In a January 2011 addendum, the VA examiner who had evaluated the Veteran in March 2010 indicated that a 1966 audiogram demonstrated normal hearing in the right ear, and a 2008 audiogram demonstrated results that are essentially the same as those shown in March 2010.  Based on the finding of clinically normal hearing in 1966, which was ten years after the Veteran's service, the examiner opined that hearing loss in the right ear is less likely as not the result of service noise exposure incurred between 1954 and 1956.

Based on a review of the record, the Board finds that service connection for right ear hearing loss disability is not warranted.  The Veteran's right ear hearing loss meets the requirements for disabling hearing for VA purposes.  See 38 C.F.R. § 3.385 (2010).  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to his National Guard service, to include his period of active service in August 1955.  As an initial matter, the Board finds the Veteran's reports of noise exposure during his National Guard and active service to be credible.

While the Veteran has specifically indicated that his left ear hearing loss has existed since service, he has not clearly asserted the same with regard to his right ear, although he is certainly competent to do so.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, even if the Veteran had asserted such continuity, the Board finds that the audiological record dated in 1966, showing normal hearing in the right ear, is more probative than the Veteran's possible contentions that he has experienced such continuity.  It is contemporaneous medical evidence from a time period that is about ten years after the Veteran completed his service.  It is therefore more probative than the Veteran's recent general assertions regarding his history of hearing loss.  Therefore, the Board finds that such continuity is not shown by the preponderance of the evidence of record.

Furthermore, the Board finds that the competent evidence of record establishes that the Veteran's right ear hearing loss is not related to any event or incident incurred during his National Guard service, to include his two-week period of active service in August 1955.  In the absence of a showing of continuity of symptomatology, the Veteran, as a layperson, is not competent to opine as to the etiology of his hearing loss, as this is not a determination that is the result of an immediate cause-and-effect relationship and requires specific medical training or knowledge to provide.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Such a competent opinion was provided by the March 2010 VA examiner, who provided an addendum in January 2011 that specifically addressed the Veteran's right ear hearing loss disability claim.  That examination was conducted by a medical professional, who took the Veteran's history, reviewed the claims file, accurately reported the evidence of record, and provided an opinion with a rationale that was based upon the record.  The Board finds that it is highly probative evidence, and there is no competent opinion of record suggesting otherwise.

Given the absence of any evidence of a right ear hearing loss disability for over many years following separation from service, and in the absence of any competent medical evidence that the right ear hearing loss disability is related to an in-service injury or disease, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for right ear hearing loss disability is not warranted.  As such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


